Citation Nr: 1816897	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by low back pain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and Alissa Gallo


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION


The Veteran served in the Marine Corps from October 2006 to February 2010.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran requested a hearing before the Board.  The Veteran had a hearing before the undersigned Veteran's Law Judge (VLJ) in July 2017.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

As the Veteran has not yet been provided a VA examination, the Board concludes that a remand to afford the Veteran a VA examination is necessary.  The Veteran contends that his low back disorder began while still in service and post-service records show a diagnosis of herniated discs and degenerative disc disease.  The Veteran has also submitted a study linking musculoskeletal injuries and deployment to Afghanistan.  A remand is therefore also necessary for this claim to determine if the Veteran has a low back disorder related to his military service.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated to the present and associate them with either the Veteran's claims file.  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

2.  Once all VA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for a VA examination with an appropriate VA examiner.  The examiner is to review the claims file, including this remand, and provide an opinion that addresses the following:

Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current lumbar spine disability was incurred in or is otherwise related to his military service from October 2006 to February 2010.

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of a low back pain beginning in 2009 and the lay evidence of continuity of symptomatology after service. 

The examine r must also acknowledge the article submitted by the Veteran, relating to musculoskeletal injuries in veteran's who were deployed to Afghanistan.  The examiner must address the Veteran's contentions that his back problems may be due to the heavy lifting he performed whilst on active duty.  During his hearing before the Board, the Veteran described ruck marches of 8 to 10 miles with 80 to 100 pounds of gear (an occasionally with body armor that weighed about 45 pounds) once or twice a week during training.  He noted that he noticed a bit of minor pain mid deployment.  See hearing transcript, pages 9 to 12.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


